Citation Nr: 0804644	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-02 472	)	DATE
	)
	)


THE ISSUE

Whether a February 1987 decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to service 
connection for an acquired psychiatric disorder, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving party represented by: K. M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January to May 1975, 
and from November 1976 to July 1984.

This matter comes before the Board on the veteran's January 
2006 motion alleging CUE in a February 1987 Board decision 
which denied service connection for an acquired psychiatric 
disorder.


FINDINGS OF FACT

1.  In a decision dated in July 2001, the Board denied the 
veteran's motion alleging CUE in a February 1987 Board 
decision, which denied entitlement to service connection for 
an acquired psychiatric disorder. 

2.  In January 2006, the veteran filed another motion 
alleging CUE in the same February 1987 Board decision, on the 
same issue of entitlement to service connection for an 
acquired psychiatric disorder.


CONCLUSION OF LAW

The January 2006 motion alleging CUE in a February 1987 Board 
decision which denied service connection for an acquired 
psychiatric disorder is dismissed with prejudice.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1401(a), 
20.1409(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1987 decision, the Board denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  A final decision by the Board may be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  38 U.S.C.A. § 7111(a).  In a decision dated in July 
2001, the Board denied the veteran's motion alleging CUE in 
the February 1987 Board decision.  The July 2001 Board 
decision found that the February 1987 Board decision was not 
undebatably erroneous, and the representative's argument in 
this regard appeared to be a disagreement with how the Board 
weighed and balanced the facts then in evidence; and 
therefore, CUE had not been shown. 

Subsequently, in January 2006, the veteran filed another 
motion alleging CUE in a February 1987 Board decision which 
denied service connection for an acquired psychiatric 
disorder.  The arguments in support of the motion are 
different from those in the original CUE motion.  

Rule 1409(c) (38 C.F.R. § 20.1409(c)) provides as follows:

Once there is a final decision on a 
motion under this subpart relating to a 
prior Board decision on an issue, that 
prior Board decision on that issue is no 
longer subject to revision on the grounds 
of clear and unmistakable error.  
Subsequent motions relating to that prior 
Board decision on that issue shall be 
dismissed with prejudice.

In Disabled American Veterans (DAV) v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), the Circuit Court explicitly found that 
Rule 1409(c) "prevents a claimant from refiling a CUE claim 
on a particular issue in a Board decision when there already 
has been a final decision on the merits on a CUE claim 
relating to that issue, as required by 38 U.S.C.A. § 
7111(e)."  DAV, at 702.  In upholding this interpretation, 
the Circuit Court went on to state: "[o]nce a claimant 
obtains a final decision on a CUE claim regarding a 
particular issue, that claimant should not be allowed to 
present the same challenge again, especially since a CUE 
claim is, itself, a collateral attack on an otherwise final 
prior Board decision."  Id.

"Issue" is defined as "a matter upon which the Board made a 
final decision (other than a decision under this subpart)."  
38 C.F.R. § 20.1401(a).  A "final decision" is one which was 
"appealable under Chapter 72 of title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision."  Id.  The 
Circuit Court in DAV also upheld this definition of "issue."  
DAV, at 694.  

It is clear from the Circuit Court's discussion that Rules 
1401(a) and 1409(c) prevent more than one challenge to a 
Board decision addressing a specific appealable matter, and 
the notices published in connection with the promulgation of 
the regulations also demonstrate that this was the intent of 
the regulations.  63 Fed. Reg. 27534 (1998); 64 Fed. Reg. 
2134 (1999).  This meaning is also consistent with U.S. Court 
of Appeals for Veterans Claims decisions, holding that a new 
theory of entitlement is not a new claim.  See Bingham v. 
Principi, 18 Vet. App. 470 (2004) aff'd sub nom. Bingham v. 
Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Ashford v. Brown, 
10 Vet. App. 120 (1997).

The term "matter" in Rule 1401(a) is taken from 38 U.S.C.A. § 
7103(a), which refers to the finality of a "decision of the 
Board determining a matter under section 7102" of title 
38,Section 7102 in turn relates to assignment of proceedings 
to Board members.  "Matter" is also used in the context of 
Board decisions, for example, 38 U.S.C. 7104(a) refers to 
"matter" for decision under 38 U.S.C. 511(a).  64 Fed. Reg. 
2134, 2136 (1999).

The veteran is precluded, by law, from again claiming that 
the February 1987 Board decision was clearly and unmistakably 
erroneous with respect to the issue of service connection for 
an acquired psychiatric disorder.  Once there is a final 
decision on a CUE motion concerning a prior Board decision on 
an issue, that prior Board decision on that issue, defined as 
appealable matter, can no longer be challenged on the grounds 
of CUE even though the arguments are different from the 
original motion.  The veteran's January 2006 CUE motion is 
therefore, dismissed with prejudice.  38 C.F.R. § 20.1409(c).

The VA's duties to notify and assist are not applicable to 
the moving party's allegations of CUE.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).






ORDER

The motion to revise or reverse the February 1987 Board 
decision, which denied service connection for an acquired 
psychiatric disorder, on the grounds of CUE, is dismissed 
with prejudice.







                       
____________________________________________
	RONALD W. SCHOLZ 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



